             Case 2:20-mj-00252-MAT Document 15 Filed 05/18/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-252
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   CAMERON FERNER,                      )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Possession of Methamphetamine and Cocaine With Intent to Distribute;
15
     Possession of Heroin With Intent to Distribute
16
     Date of Detention Hearing:    May18, 2020.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-mj-00252-MAT Document 15 Filed 05/18/20 Page 2 of 3




01         1.      Defendant is a citizen and resident of Canada. He was arrested at the United

02 States/Canada border during a secondary inspection. He was not interviewed by Pretrial

03 Services. He does not contest detention at this time.

04         2.      Defendant poses a risk of nonappearance based on Canadian citizenship and

05 residence, lack of contacts with this District, and lack of known or verified background

06 information.    Defendant poses a risk of danger based on the nature of the offense.

07         3.      There does not appear to be any condition or combination of conditions that will

08 reasonably assure the defendant’s appearance at future Court hearings while addressing the

09 danger to other persons or the community.

10 It is therefore ORDERED:

11 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

12      General for confinement in a correction facility;

13 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

14 3. On order of the United States or on request of an attorney for the Government, the person

15      in charge of the corrections facility in which defendant is confined shall deliver the

16      defendant to a United States Marshal for the purpose of an appearance in connection with a

17      court proceeding; and

18 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

19      the defendant, to the United States Marshal, and to the United State Probation Services

20      Officer.

21 //

22 //



     DETENTION ORDER
     PAGE -2
          Case 2:20-mj-00252-MAT Document 15 Filed 05/18/20 Page 3 of 3




01       DATED this 18th day of May , 2020.

02

03                                            A
                                              Mary Alice Theiler
04                                            United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
